                               UNITED STATES DISTRICT COURT
                               NORTHERN DISTRICT OF INDIANA
                                   SOUTH BEND DIVISION

 JASON JONES,

                          Plaintiff,

         v.                                                 CAUSE NO. 3:19-CV-778-DRL-MGG

 WEXFORD MEDICAL SERVICES et al.,

                          Defendants.

                                         OPINION & ORDER

        Jason Jones, a prisoner at the Westville Correctional Facility representing himself in this

matter, alleges that he suffers from avascular necrosis—a condition that he says causes the bones and

muscles around his hips to wear down slowly. He further alleges that, on July 22, 2019, he fell and

suffered an injury. As a result of his injury, activities such as standing, walking, and sitting are painful.

He has repeatedly requested both a wheelchair and pain medication. His request for a wheelchair was

denied, though he was provided a walker. And, although he was provided with a prescription for pain

medication, Mr. Jones alleges that the defendants would not fill the prescription. Instead, he was told

that he could purchase Naproxen from the commissary.

        The court screened Mr. Jones’ allegations as required by 28 U.S.C. § 1915A and granted Mr.

Jones leave to proceed only against the Warden of the Westville Correctional Facility in his official

capacity for injunctive relief to provide him with constitutionally adequate medical care for pain related

to his July 22, 2019 fall, as required by the Eighth Amendment. Following briefing, including a review

of documents outside the pleadings, his request for injunctive relief was denied because he had not

adequately demonstrated that he would suffer irreparable harm before the final resolution of his claims

or that he was reasonably likely to succeed on the merits.
        Now, Warden Galipeau has moved to dismiss the case for failure to state a claim. Given that

the court screens prisoner cases in part under a Rule 12(b)(6) standard, Warden Galipeau’s motion is

akin to a motion to reconsider, which is generally disfavored absent a manifest error of law or fact.

Rothwell Cotton Co. v. Rosenthal & Co., 827 F.2d 246, 251 (7th Cir. 1987) (quoting Keene Corp. v. Int’l Fid.

Ins. Co., 561 F. Supp. 656, 665 (N.D. Ill. 1982), aff’d, 736 F.2d 388 (7th Cir. 1984)). Treated either as a

motion to reconsider or a Rule 12(b)(6) motion, the operative standard for this pleading stage remains

dispositive nonetheless: the court must accept all well-pleaded factual allegations as true and view

them in the light most favorable to the plaintiff. Luevano v. WalMart Stores, Inc., 722 F.3d 1014, 1027

(7th Cir. 2013). Consistent with this standard, the court construed all reasonable inferences in Mr.

Jones’ favor at screening. While further factual development suggested that Mr. Jones could not meet

the threshold to obtain the extraordinary remedy of a preliminary injunction, that was a preliminary

ruling on the record as it existed then, not a final ruling. The court cannot say—based just on the

pleadings—that Mr. Jones has not stated a claim for relief.

        Warden Galipeau also argues that, to the extent that Mr. Jones is seeking alternative medical

treatment, he cannot provide the relief requested. The Warden need not be involved in Mr. Jones’s

treatment. In his official capacity, he is the “proper defendant [for] injunctive relief [and is] responsible

for ensuring that any injunctive relief is carried out.” See Gonzalez v. Feinerman, 663 F.3d 311, 315 (7th

Cir. 2011). As the court has already held, and on this point of law the Warden has cited no contrary

authority to reconsider it, the Warden has both the authority and responsibility to ensure that Mr.

Jones receives constitutionally adequate medical treatment under the Eighth Amendment. Id. To be

clear, if the record was not already, the court has not ordered any specific treatment and the court has

not entered any injunctive relief. Any injunction that might be ordered would be limited to ordering

Mr. Jones’s receipt of constitutionally adequate medical care under the Eighth Amendment. See Westefer

v. Neal, 682 F.3d 679, 683 (7th Cir. 2012). In fact, the Prison Litigation Reform Act requires that any



                                                     2
relief be narrowly drawn, extend no further than necessary, and be the least intrusive means to correct

the violation. 18 U.S.C. § 3626(a)(1).

        To the extent that the Warden has expressed concern about the court ordering him to provide

a specific type of treatment to Mr. Jones, his concern is unwarranted. See also Gonzalez, 663 F.3d at

315. Nothing the court has said indicates that the court believes Mr. Jones is entitled to a specific

medical treatment or that the current treatment is constitutionally deficient. Whether Mr. Jones has

been unconstitutionally deprived of adequate medical treatment under the Eighth Amendment, and

accordingly whether he is entitled to an injunction, albeit final and not preliminary, are issues still to

be decided. All the court has said is that Mr. Jones has stated a claim upon which relief can be granted

and that he has not demonstrated that he is entitled to a preliminary injunction.

        For this reason, the court DENIES the motion to dismiss (ECF 20) and DIRECTS Warden

Galipeau to file an answer pursuant to Federal Rule of Civil Procedure 12(a)(4).

        SO ORDERED.

        February 21, 2020                                s/ Damon R. Leichty
                                                         Judge, United States District Court




                                                    3
